                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JUSTIN EVERETT,

               Plaintiff,                       Civil Action No. 2:17-cv-1495

v.                                              Hon. Peter J. Phipps

FIELDWORKS, INC., et al,

               Defendants.



                                       HEARING MEMO

                           HEARING HELD: Telephonic Status Conference
                              DATE HEARING HELD: May 21, 2019
                                 BEFORE: Judge Peter J. Phipps

Appearing for Plaintiff:                           Appearing for Defendants:
Justin Everett, Pro se                             Jennifer S. Park, Esquire
                                                   Kelsey J. Gdovin, Esquire

Hearing began at 9:04 a.m.                         Hearing concluded at 9:35 a.m.

Stenographer: Shirley Hall

                                          OUTCOME:

Trial schedule discussed.

The Motion for Reconsideration of Court’s April 24th Judgment, ECF No. 70, will not alter the
trial schedule. However, due to a conflict with the Court’s schedule, the pretrial conference
previously scheduled for 06/03/19 at 10:00 AM will be rescheduled for 05/31/19 at 2:00 PM.
The appropriate order will follow.

For the reasons set forth on the record, Motion to Quash Subpoena Delivered May 2nd to Non
Party Philip Shropshire, ECF No. 71, and Motion to Quash May 6th Subpoena Handed to a
Person at My House and Not Me and Motion to Extend the Discovery by 60 Days, ECF No. 72,
are granted. The appropriate order will follow.
For the reasons set forth on the record, Defendants’ Motion for Dismissal, ECF No. 74, is denied.
The appropriate order will follow.

Plaintiff may supplement and amend the Joint Proposed Witness List, ECF No. 77, and Joint
Proposed Exhibit List, ECF No. 78, by 05/28/19. The appropriate order will follow.
